On this appeal from a judgment of the Supreme Court. Westchester County, entered April 2, 1974, which denied appellant’s application pursuant to CPLR article 78 to compel respondent to credit him with jail time against two concurrent sentences, the attorneys for the respective parties have entered into a written stipula*897tion dated May 21, 1975, which states that, a jail time certificate having been issued certifying that appellant is entitled to 485 days’ jail time, the appeal shall be withdrawn, with prejudice. In accordance with the foregoing, the appeal is deemed withdrawn, without costs. Rabin, Acting P. J., Hopkins, Latham, Munder and Shapiro, JJ., concur.